Justice BAER,
concurring.
I join in full the Majority’s astute analysis, I write merely to observe that this case includes a common misstatement of the law. Upon the initial remand by the Superior Court, the trial court directed the father to present evidence the he “no longer poses a grave threat of harm” to the child. See Majority Opinion at 679 (quoting Order of April 16, 2007, Certified Record at 32). While our courts have used the term “grave harm,” I emphasize that the statute at issue in this case, which has since been repealed, and the recent amendments provide universally for the consideration of whether the parent poses a risk or threat of “harm”. See 23 Pa.C.S. § 5303(b) (providing that “the court shall consider such criminal conduct and shall determine that the parent does not pose a threat of harm to the child before making an order of custody, partial custody or visitation to that parent”) (repealed), 23 Pa.C.S. § 5328 (entitled “Factors to consider when awarding custody” and providing that in ordering any form of custody, a court shall consider “whether there is a continued risk of harm to the child or an abused party”); § 5329 (entitled “Consideration of criminal conviction” and providing that “the court shall consider such conduct and determine that the party does not pose a threat of harm to the child before making any order of custody” to a parent convicted of a listed offense). Accordingly, there is no need for any trial court to find a “grave” threat of harm.
Chief Justice CASTILLE and Justice McCAFFERY join this opinion.